                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Sven Sundgaard,                                   Civ. No. 0:21-cv-00999-JRT-JFD

                     Plaintiff,
v.                                                          STIPULATION FOR
                                                           PROTECTIVE ORDER
Multimedia Holdings Corporation, d/b/a
KARE-TV, and d/b/a KARE-11; and Tegna,
Inc.,

                     Defendants.


     The parties stipulate that the court may enter the following protective order:

1    Definitions. As used in this protective order:

     (a)    “attorney” means an attorney who has appeared in this action;

     (b)    “confidential document” means a document designated as confidential under this

            protective order by the producing party that consists of information that falls

            within one or more of the following categories: (a) information prohibited from

            disclosure by statute; (b) information that reveals trade secrets; (c) research,

            technical, commercial or financial information that the party has maintained as

            confidential; (d) medical information concerning any individual; (e) personal

            identity information; (f) income tax returns (including attached schedules and

            forms), W-2 forms and 1099 forms; or (g) personnel or employment records of a

            person who is not a party to the case Information. Documents that are available to

            the public may not be designated as Confidential Information;




                                              1
    (c)   to “destroy” electronically stored information means to delete from all databases,

          applications, and file systems so that the information is not accessible without the

          use of specialized tools or techniques typically used by a forensic expert;

    (d)   “document” means information disclosed or produced in discovery, including at a

          deposition;

    (e)   “notice” or “notify” means written notice;

    (f)   “party” means a party to this action; and

    (g)   “protected document” means a document protected by a privilege or the work-

          product doctrine.

2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it as

          confidential if the party or non-party contends that it contains confidential or

          proprietary information.

    (b)   A party or non-party may designate a document as confidential by conspicuously

          marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who were

          present at the deposition.

    (d)   If a witness is expected to testify as to confidential or proprietary information, a

          party or non-party may request that the witness’s deposition be taken in the

          presence of only those persons entitled to receive confidential documents.



                                            2
3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have authored

                 or received it;

          (4)    a court reporter or videographer retained in connection with this action;

          (5)    deponents during the course of their depositions or potential witnesses of

                 this action;

          (6)    a party (subject to paragraph 3(c)); and

          (7)    any person who:

                 (A)     is retained to assist a party or attorney with this action; and

                 (B)     signs a declaration that contains the person’s name, address,

                         employer, and title, and that is in substantially this form:

                                 I have read, and agree to be bound by, the protective order
                         in the case captioned [Case No. 0:21-cv-00999-JRT-JFD,
                         Sundgaard v. Multimedia Holdings Corporation et al] in the
                         United States District Court for the District of Minnesota. As soon
                         as my work in connection with that action has ended, but not later
                         than 30 days after the termination of that action (including any
                         appeals), I will return or destroy any confidential document that I
                         received, any copy of or excerpt from a confidential document, and
                         any notes or other document that contains information from a
                         confidential document.
                                 I declare under penalty of perjury that the foregoing is true
                         and correct.




                                            3
    (c)    A party may supplement the “confidential” mark (see paragraph 2(b)) with the

           words “attorney’s eyes only,” in which case a confidential document so

           designated may not be revealed to another party.

    (d)    If a confidential document is revealed to someone not entitled to receive it, the

           parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on a non-

    party must simultaneously serve a copy of this protective order and of Local Rule 5.6.

5   Correcting an Error in Designation. A party or non-party who discloses or produces a

    confidential document not designated as confidential may, within 7 days after discovering

    the error, provide notice of the error and produce a copy of the document designated as

    confidential.

6   Use of a Confidential Document in Court.

    (a)    Filing. This protective order does not authorize the filing of any document under

           seal. A confidential document may be filed only in accordance with LR 5.6.

    (b)    Presentation at a hearing or trial. A party intending to present another party’s or a

           non-party’s confidential document at a hearing or trial must promptly notify the

           other party or the non-party so that the other party or the non-party may seek

           relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)    Document disclosed or produced by a party. A confidential document disclosed

           or produced by a party remains confidential unless the parties agree to change its

           designation or the court orders otherwise.



                                             4
    (b)   Document produced by a non-party. A confidential document produced by a non-

          party remains confidential unless the non-party agrees to change its designation or

          the court orders otherwise after providing an opportunity for the non-party to be

          heard.

    (c)   Changing a designation by court order. A party who cannot obtain agreement to

          change a designation may move the court for an order changing the designation. If

          the motion affects a document produced by a non-party then, with respect to the

          motion, that non-party is entitled to the same notice and opportunity to be heard

          as a party. The party or non-party who designated a document as confidential

          must show that the designation satisfies Fed. R. Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.

    (a)   Within 60 days after the termination of this action (including any appeals), each

          party must:

          (1)       return or destroy all confidential documents; and

          (2)       notify the disclosing or producing party that it has returned or destroyed

                    all confidential documents within the 60-day period.

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

          confidential document submitted to the court, and this includes a document that

          quotes or describes a confidential document.

9   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)       A party or non-party who discovers that it has inadvertently disclosed or

                    produced a protected document must promptly notify the receiving party

                                              5
                    and describe the basis of the claim of privilege or protection. If the party

                    or non-party provides such notice and description, the privilege or

                    protection is not waived.

            (2)     A party who discovers that it may have received an inadvertently

                    disclosed or produced protected document must promptly notify the

                    disclosing or producing party or non-party.

     (b)    Handling of Protected Document. A party who is notified or discovers that it may

            have received a protected document must comply with Fed. R. Civ. P.

            26(b)(5)(B).

10   Security Precautions and Data Breaches.

     (a)    Each party must make reasonable efforts to protect the confidentiality of any

            confidential document disclosed or produced to that party.

     (b)    A party who learns of a breach of confidentiality must promptly notify the

            disclosing or producing party of the scope and nature of that breach and make

            reasonable efforts to remedy the breach.

11   Survival of Obligations. The obligations imposed by this protective order survive the

     termination of this action.




                                                6
Stipulated to:



 Date: August 11, 2021   By: /s/ Joni Thome

                             Joni M. Thome
                             Frances E. Baillon
                             jthome@baillonthome.com
                             fbaillon@baillonthome.com
                             Baillon Thome Jozwaik & Wanta LLP
                             100 South Fifth Street, Suite 1200
                             Minneapolis, Minnesota 55402
                             Telephone: (612) 252-3570
                             Attorneys for Plaintiff Sven Sundgaard


 Date: August 11, 2021   By: /s/Christina Jaremus

                              Camille Olson
                              Richard Lapp
                              Christina Jaremus
                              colson@seyfarth.com
                              rlapp@seyfarth.com
                              cjaremus@seyfarth.com
                              SEYFARTH SHAW LLP
                              233 South Wacker Drive
                              Suite 8000
                              Chicago, Illinois 60606-6448
                              Telephone:     (312) 460-5000
                              Attorneys for Defendants Multimedia Holdings
                              Corporation, d/b/a KARE-TV, and d/b/a KARE-11;
                              and Tegna, Inc.




                                 7
